Exhibit 10.4

[KEY ENERGY LETTERHEAD]

February 4, 2019

[Recipient’s Name]

[Address Line 1]

[City State Zip]

Re: Long Term Incentive Cash Award

Dear [First Name of Recipient]:

Key Energy Services, Inc., a Delaware corporation (the “Company”) considers your
continued service and dedication to the Company essential to our success. To
reward you for your continued service with the Company, the Company is pleased
to provide you (“you” or “Employee”) with a long term incentive award, as
described in this letter agreement.

In recognition of your valued service with the Company, the Company is providing
you a long term incentive cash award (the “LTI Cash Award”), in the amount of
$            , less all applicable withholdings and deductions withheld from the
amount by the Company as required by law subject to the satisfaction of the
terms and conditions of this letter agreement. Your LTI Cash Award will vest 40%
on February 4, 2020 and 60% on February 4, 2021 (each, a “Vesting Date”).

Section 1. Eligibility Criteria

You will be eligible to receive this LTI Cash Award if all of the following
criteria are satisfied:

 

  1.

You are continually employed by the Company from the date of this letter
agreement through and including the applicable Vesting Date. The Company will
have the sole discretion to determine whether any leave of absence before
February 4, 2021 constitutes a forfeiture of the LTI Cash Award.

 

  2.

You have not given notice of your intent to resign from employment on or before
the applicable Vesting Date.

Section 2. Termination of Employment

In the event that your employment with the Company terminates for any reason,
except a Termination for Cause (as defined below) prior to February 4, 2020 (the
“First Period”) or prior to February 4, 2021 (the “Second Period”), the unvested
portion of your LTI Cash Award will vest pro-rata for the remainder of the
Period in which you are terminated, the date of termination will be the Vesting
Date and you will be entitled to receive a settlement of the resulting vested
portion of your LTI Cash Award pursuant to Section 3 below. In the event that
your employment with the Company terminates for Cause or by you for any reason,
the unvested portion of your LTI Cash Award will terminate and be forfeited.

Section 3. Payment of LTI Cash Award

If you are eligible to receive any vested portion of the LTI Cash Award pursuant
to Section 1, such vested portion of the LTI Cash Award will be paid to you in
one lump sum cash payment on the first regularly scheduled pay date after the
applicable Vesting Date, but in no event later than thirty (30) days following
such Vesting Date.



--------------------------------------------------------------------------------

Section 4. Miscellaneous Terms

Your employment remains at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause.

“Termination for Cause” means termination of the your employment by the Company
(or any of its subsidiaries) by reason of your (i) gross negligence in the
performance of your duties, (ii) willful failure to perform your duties (other
than such failure resulting from your incapacity due to physical or mental
illness) that you fails to remedy to the reasonable satisfaction of the Company
within thirty (30) days after written notice is delivered by the Company to you
that sets forth the basis of your failure to perform your duties, (iii) willful
engagement in conduct which is, or can reasonably be expected to be, materially
injurious to the Company or its subsidiaries (monetarily or otherwise) or
(iv) conviction of, or plea of guilty or no contest to, a misdemeanor involving
moral turpitude or any felony.

The Company shall oversee all aspects of the administration of the LTI Cash
Award and this letter agreement. The Company shall have complete control and
authority to determine your rights with respect to the LTI Cash Award or the
rights of any other person having or claiming to have any interest to the LTI
Cash Award through you. The Company shall have complete discretion to interpret
the provisions of this letter agreement and to decide all matters under this
letter agreement, including, without limitation, the right to modify a vesting
or forfeiture schedule applicable to the LTI Cash Award. Such interpretation and
decision shall be final, conclusive and binding on you and any person claiming
under or through you, in the absence of clear and convincing evidence that the
Company acted arbitrarily and capriciously. When making a determination or
calculation, the Company shall be entitled to rely on information furnished by
you or any Company representative. The Company may correct any defect, supply
any omission, or reconcile any inconsistency in this letter agreement in the
manner and to the extent it deems necessary or desirable to carry out the intent
of this letter agreement, and the Company shall be the sole and final judge of
that necessity or desirability.

Your LTI Cash Award is intended to be a short-term deferral exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and shall be
interpreted consistent with this intention. All rights under this letter
agreement shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Company for payment
of any amounts due hereunder.

This letter agreement contains all of the understandings and representations
between the Company and you relating to the LTI Cash Award and supersedes all
prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any LTI
Cash Award; provided, however, that this letter agreement shall not prevent the
Company from entering into subsequent agreements with you that could modify or
amend this letter agreement.

Any payment of cash under this letter agreement to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.



--------------------------------------------------------------------------------

As partial consideration for the granting of the LTI Cash Award, you hereby
agree to keep confidential all information and knowledge, except that which has
been disclosed in any public filings required by law, that you have relating to
the terms and conditions of this letter agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to your spouse and tax and financial advisors.

This letter agreement, for all purposes, shall be construed in accordance with
the laws of Texas without regard to conflicts-of-law principles.

The provisions this letter agreement shall bind and inure to the benefit of the
Company and the successors and assigns of the Company. All references to the
“Company” within this letter agreement shall refer to the Company and any such
successor or assignee of the Company.

If this letter agreement accurately sets forth our understandings and agreements
with respect to the subject matter hereof, please execute this letter agreement
in the space provided below and send a fully executed copy of this letter
agreement to Katherine Hargis in the enclosed confidential envelope no later
than February 21, 2019. The remaining copy is for your files. If Katherine
Hargis does not receive a signed copy of this letter agreement on or before
February 21, 2019, the terms of this letter agreement will expire and neither
Company nor any of its subsidiaries or affiliates will have any obligations
hereunder. Should you have any questions, please call Katherine Hargis at (713)
651-4446. We look forward to your continued employment with us.

 

Very truly yours, KEY ENERGY SERVICES, INC. By:  

     

  Rob Saltiel   President & CEO

 

Agreed to and accepted:

     

February     , 2019

cc Julie Gonzales